Case 1:17-cv-00129-MSM-LDA Document 43 Filed 09/21/20 Page 1 of 12 PageID #: 136




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

 ____________________________________

 MARCIANE ANDREOZZI, et al.          )
          Plaintiffs                 )
                                     )
                   v.                )
                                     )
 SYRGY HEALTH AND FITNESS,           )
 LLC, et al.                         )
             Defendants              )           No. 1:17-cv-00129-MSM-LDA
                                     )
                   v.                )
                                     )
 THE TOP STRENGTH PROJECT,           )
 LLC, et al.                         )
             Third Party Defendants )
 ____________________________________)


                            MEMORANDUM AND ORDER

 Mary S. McElroy, United States District Judge.

       This matter comes before the Court on the Plaintiffs’ Motion for Summary

 Judgment Against Defendants Synrgy Health and Fitness, LLC (“Synrgy”) and

 Michael T. Owen, Jr. (“Mr. Owen”).1 (ECF No. 40). Neither Synrgy nor Mr. Owen

 have responded to the Plaintiffs’ Motion.

       The issue before the Court is whether the Plaintiffs2, Marcianne Andreozzi


 1 Pursuant to 11 U.S.C. §362, this case is automatically stayed as to Defendant
 Deborah Owen following her Chapter 13 bankruptcy filing. 11 U.S.C.A. § 362 (West
 2010).
 2 The Complaint indicates that the Plaintiffs seek to institute both a collective action

 pursuant to 29 U.S.C. § 216(b) and a class action pursuant to Fed. R. Civ. P. 23.
 However, the Plaintiffs have not complied with the procedural requirements for
 confirming either a collective action or establishing a class pursuant to Rule 23.

                                             1
Case 1:17-cv-00129-MSM-LDA Document 43 Filed 09/21/20 Page 2 of 12 PageID #: 137




 (“Ms. Andreozzi”) and Steven Tripp (“Mr. Tripp”), are entitled to summary judgment

 with respect to liability for their Fair Labor Standards Act (“FLSA”), Rhode Island

 Minimum Wage Act (“RIMWA”), and breach of contract claims against Synrgy and

 Mr. Owen.

       For the following reasons, the Plaintiffs’ Motion for Summary Judgment (ECF

 No. 40) is GRANTED.


                                 I. BACKGROUND


       This action was commenced by the filing of a complaint on April 4, 2017 in

 which the Plaintiffs allege that the Defendants violated the Fair Labor Standards

 Act, §29 U.S.C. 201 et. seq. (FLSA) and Rhode Island’s Minimum Wage Act, RIGL

 §28-12-1, et. seq. and §28-14-1, et. seq (RIMWA) as well as breached their

 employment contracts.     Thereafter the Plaintiffs filed a Motion for Summary

 Judgment to which the Defendants have failed to respond.3 The Plaintiffs’ Motion

 for Summary Judgment is accompanied by affidavits of both plaintiffs wherein they

 swear to the truth of the factual allegations set forth in their complaint. (ECF 40-2

 and ECF 40-3).


       It is undisputed that Ms. Andreozzi and Mr. Tripp were employed by Synrgy,

 which operated a health and fitness club in Providence, Rhode Island. (ECF No. 7).


 3 The Motion for Summary Judgment was filed by all plaintiffs on November 25, 2019.
 Defendants were given until December 9, 2019 to respond. When no response was
 forthcoming the Court, on March 18, 2020, entered an order directing Defendants to
 respond on or before April 17, 2020. As of the date of this Order the Defendants have
 not responded, nor have they sought additional time in which to do so.

                                          2
Case 1:17-cv-00129-MSM-LDA Document 43 Filed 09/21/20 Page 3 of 12 PageID #: 138




 Synrgy was both owned and managed by Mr. Owen. (ECF No. 7). Beginning in

 January 2013, Synrgy and Mr. Owen employed Ms. Andreozzi and then in 2014,

 Synrgy hired Mr. Tripp.     (ECF No. 1).       The Defendants acknowledge that Ms.

 Andreozzi worked as Group Fitness Manager and as a fitness instructor, but they

 have denied Ms. Andreozzi’s allegation that her annual salary was $52,000.00 (Fifty-

 two Thousand) dollars. (ECF No. 7). With respect to Mr. Tripp, the Defendants admit

 to his employment as Director of Personal Training but claim his salary was

 $26,000.00 (Twenty-six Thousand) dollars and not the alleged $30,000.00 (Thirty

 Thousand) dollars. (ECF Nos. 1, 7).


       Ms. Andreozzi complains that in late 2013, Synrgy and Mr. Owen failed to pay

 her salary for five weeks, amounting to $5,000.00 (Five Thousand) dollars in unpaid

 wages. (ECF No. 1).     The Defendants deny the allegation.     The Defendants do,

 however, admit to Ms. Andreozzi’s allegation that two checks, dated November 6,

 2015 and January 5, 2016, totaling $2,800.00 (Two Thousand Eight Hundred) dollars,

 were returned to her due to insufficient funds. (ECF No. 7). Ms. Andreozzi continued

 working between December 2015 and February 2016, allegedly teaching thirty fitness

 classes for which she did not receive payment. The Defendants deny that allegation

 but admit that “Andreozzi complained repeatedly to Defendant Michael T. Owen, Jr.

 about the back wages owed to her and each time he assured her that he would pay

 off the balance owed to her.” (ECF Nos. 1, 7).


       Mr. Tripp makes allegations like those of Ms. Andreozzi. He complains that

 checks, one for $582.69 and another for $786.05, issued by Defendants in October

                                            3
Case 1:17-cv-00129-MSM-LDA Document 43 Filed 09/21/20 Page 4 of 12 PageID #: 139




 2015, and two checks, one for $608.90 and another for $353.46, issued in December

 2015, were returned for insufficient funds. (ECF No. 1). The Defendants admit to

 issuing the checks, but not to their return for insufficient funds. (ECF No. 7). Like

 Ms. Andreozzi, Mr. Tripp continued working for a short time after these alleged

 incidents of unpaid wages and asserts that Synrgy and Mr. Owen failed to

 compensate him for ten personal training sessions provided in January 2016

 amounting to owed wages of $450.00. (ECF No. 1). Unlike Ms. Andreozzi, Mr. Tripp

 further asserts that Synrgy and Mr. Owen withheld $82.00 per week from Mr. Tripp’s

 paychecks during a six to eight-month period for health insurance coverage, however

 when he attempted to use his insurance, Mr. Tripp was told that he did not have

 insurance. (ECF No. 1). The Defendants acknowledge the healthcare deductions but

 have denied that Mr. Tripp was uninsured.        (ECF No. 7).    Finally, Mr. Tripp

 complains that payroll taxes were withheld from his paychecks, but that Synrgy and

 Mr. Owen failed to submit those withholdings to the Internal Revenue Service or

 Rhode Island Department of Taxation. (ECF No. 1). In their Answer, the Defendants

 deny that allegation.


       Ms. Andreozzi and Mr. Tripp claim they are owed back wages totaling

 $9,120.00 and $17,781.10, respectively, and that the failures to compensate violate

 FLSA and RIMWA and amount to breaches of contract. (ECF No. 1).


       The Defendants answered the Plaintiffs Complaint and filed a third-party

 complaint against TOP Strength, LLC, and Mr. Tripp. The Defendants’ Third-Party

 Complaint claims tortious interference and breach of contract based on allegations

                                          4
Case 1:17-cv-00129-MSM-LDA Document 43 Filed 09/21/20 Page 5 of 12 PageID #: 140




 that Mr. Tripp operated his own fitness center while providing services at Synrgy and

 that he solicited clients from Synrgy. (ECF No. 7). Since filing the answer and

 counterclaim, Defendant Deborah Owen has filed for Chapter 13 Bankruptcy. Mr.

 Owen and Synrgy are not parties to the bankruptcy proceeding and have failed to

 respond in any way to Plaintiffs’ interrogatories, this Court’s orders granting the

 Plaintiffs’ Motion to Compel Interrogatories, and this Court’s order requiring Synrgy

 and Mr. Owen’s response to the instant Motion for Summary Judgment. Attempts to

 reach Synrgy and Mr. Owen, both pro se, have resulted in returned mail and

 otherwise have elicited no response.


                      II. SUMMARY JUDGMENT STANDARD


       In ruling on motions for summary judgement the Court must examine the

 documents submitted by the parties to determine whether there exists a disputed

 issue of material fact. The court reviews the record evidence “in the light most

 favorable to, and drawing all reasonable inferences in favor of, the nonmoving

 party.” Feliciano de la Cruz v. El Conquistador Resort & Country Club, 218 F.3d 1,

 5 (1st Cir. 2000) (citing Mulero–Rodriguez v. Ponte, Inc., 98 F.3d 670, 672 (1st Cir.

 1996)). “[W]hen the facts support plausible but conflicting inferences on a pivotal

 issue in the case, the judge may not choose between those inferences at the summary

 judgment stage.” Coyne v. Taber Partners I, 53 F.3d 454, 460 (1st Cir. 1995).




                                          5
Case 1:17-cv-00129-MSM-LDA Document 43 Filed 09/21/20 Page 6 of 12 PageID #: 141




 Furthermore,

       [s]ummary judgment is not appropriate merely because the facts offered
       by the moving party seem more plausible, or because the opponent is
       unlikely to prevail at trial. If the evidence presented is subject to
       conflicting interpretations, or reasonable [people] might differ as to its
       significance, summary judgment is improper.

 Gannon v. Narragansett Elec. Co., 777 F. Supp. 167, 169 (D.R.I. 1991).

       This case presents a somewhat unusual scenario as the Plaintiffs’ Motion for

 Summary Judgment has remained without response for many months. The motion

 was filed on November 25, 2019 with notice mailed to the defendants at the address

 that had been provided to the court in compliance with Local Rule Gen. 302. (ECF

 40). Responses were due on December 9, 2019. Having received no response from

 the defendants by March 18, 2020, the Court, sua sponte extended the time for

 response until April 20, 2020. At the same time the Court mailed notice of this order

 to the defendants. That notice was returned as undeliverable on March 30, 2020.

 Since that time, almost six months ago, the Court has not had any contact from the

 defendants in this case and they have not updated their contact information with the

 Court. Having waited a sufficient time, the Court will treat this motion as unopposed.


                                 III.   DISCUSSION


    A. Unopposed Motion for Summary Judgment


       Although the motion is unopposed, the plaintiffs are not entitled to an

 automatic grant of summary judgment. Aguiar–Carrasquillo v. AgostoAlicea, 445

 F.3d 19, 25 (1st Cir. 2006). “Before granting an unopposed summary judgment



                                           6
Case 1:17-cv-00129-MSM-LDA Document 43 Filed 09/21/20 Page 7 of 12 PageID #: 142




 motion, the court must inquire whether the moving party has met its burden to

 demonstrate undisputed facts entitling it to summary judgment as a matter of law.”

 Id. (quoting López v. Corporación Azucarera de Puerto Rico, 938 F.2d 1510, 1517 (1st

 Cir.1991)).


       When a non-moving party fails to file a timely opposition to an adversary's

 motion for summary judgment, the court may consider the summary judgment

 motion unopposed, and take as uncontested all evidence presented with that motion.

 NEPSK, Inc. v. Houlton, 283 F.3d 1, 7–8 (1st Cir.2002). The defendants’ denials

 contained in their answer to the complaint are insufficient to sustain their burden of

 showing that there are material issues of fact that remain in dispute. (See Colon-

 Perez v. Dep't of Health of Puerto Rico, 623 F. Supp. 2d 230, 238 (D.P.R. 2009) “Once

 a properly supported motion has been presented, the opposing party has the burden

 of demonstrating that a trial-worthy issue exists that would warrant the court's

 denial of the motion for summary judgment.”). “The adverse party cannot defeat a

 well-supported motion by ‘rest[ing] upon the mere allegations or denials of [its]

 pleading.’” Data General v. Grumman, 36 F.3d 1147, 1159 (1st Cir. 1994)(abrogated

 on other grounds by: 559 U.S. 154 (2010)).


               B.     Fair Labor Standards Act and Rhode Island Minimum Wage Act
                      Claims

                    1. Employer

       Both the FLSA and the RIMWA require employers to pay covered employees

 the mandated minimum wage. Federal law includes “any person acting directly or


                                           7
Case 1:17-cv-00129-MSM-LDA Document 43 Filed 09/21/20 Page 8 of 12 PageID #: 143




 indirectly in the interest of an employer in relation to an employee” in the definition

 of employer. 29 U.S.C.A. § 203 (d). Rhode Island law has an analogous provision

 defining an employer as “any individual, partnership, association, corporation,

 business trust, or any person, or group of persons, acting directly, or indirectly, in the

 interest of an employer, in relation to an employee.” R.I.G.L. §28-12-2 (7). The test

 for individual liability for the failure to pay minimum wages is whether the officer

 exerted operational control over the business entity. In such a case a manager can

 be held individually liable for the failure to pay appropriate wages and courts have

 interpreted this test expansively. Donovan v. Agnew, 712 F.2d 1509, 1511 (1st Cir.

 1983).


          In this case the only evidence is that Mr. Owens was a part owner of defendant

 Synergy and exercised operational control over the business. As a result, he is jointly

 and severally liable, along with Synergy for any unpaid wages.


                   2. Minimum Wage

          The plaintiffs have alleged a violation of the Fair Labor Standards Act, 29

 U.S.C. 201 (FLSA), et seq as well as Rhode Island’s Minimum Wage Act, RIGL §28-

 12-1, et seq (RIMWA) and Rhode Island’s Payment of Wages Act (PWA) §28-14-19.2.

 Since both claims arise from the same set of facts and the RIMWA utilizes the same

 structure and many of the same definitions as the FLSA, they will be examined

 together. An individual employee is entitled to bring a claim against an employer for

 a failure to pay minimum wage under both §29 U.S.C. 206 and Rhode Island’s PWA

 §28-14-19.2 If the action is sustained, the employee is entitled to the amount of wages

                                             8
Case 1:17-cv-00129-MSM-LDA Document 43 Filed 09/21/20 Page 9 of 12 PageID #: 144




 owed as well as liquidated damages. “Any employer who violates the provisions of

 section 206 or section 207 of this title shall be liable to the employee or employees

 affected in the amount of their unpaid minimum wages, or their unpaid overtime

 compensation, as the case may be, and in an additional equal amount as liquidated

 damages.“ 29 U.S.C.A. § 216.4


       In this case the plaintiffs each allege that they were not paid their agreed upon

 salaries for several weeks or months and were further not compensated for fitness

 classes or instruction given. Ms. Andreozzi alleges she was salaried as the Group

 Fitness Director/Manager and was also compensated separately at the rate of $40 per

 hour for the group classes she taught. Similarly, Mr. Tripp alleges he was salaried

 as the Director of Personal Training for some period but was also compensated at a

 rate of 60% of gross revenue for personal training sessions that he held with clients

 of the defendants. While Mr. Owen disputes the agreed upon amount of both salaries

 and denies the allegation of non-payment; either of salary or for individual fitness

 classes, he has provided nothing more than a bare denial. In contrast the plaintiffs

 have each supported their allegations with affidavits swearing to the truth of their

 allegations.


       The court looks to the record evidence to determine if the defendants have

 failed to pay minimum wages as required by both federal and state law.            The


 4RIMWA provides an analogous remedy in the Payment of Wages Act (PWA) RIGL
 28-14-19.2(a) “An aggrieved party shall be entitled to recover any unpaid wages
 and/or benefits, compensatory damages, and liquidated damages in an amount up to
 two (2) times the amount of unpaid wages and/or benefits owed…”
                                           9
Case 1:17-cv-00129-MSM-LDA Document 43 Filed 09/21/20 Page 10 of 12 PageID #: 145




  defendants’ denials in this case cannot overcome the sworn affidavits of the plaintiffs.

  The Court finds that the plaintiffs were not paid at all for many weeks. Ms. Andreozzi

  was not paid her salary for five weeks in late 2013 and Mr. Tripp was not paid his

  salary for the six months that he acted as the Director of Personal Training beginning

  in January 2015. The failure to pay these employees at all for their hours worked

  clearly violates both federal and state minimum wage laws It also violates Rhode

  Island’s PWA. The relevance of the violations of multiple statutes is that a violation

  of the minimum wage laws would only compensate plaintiffs for hours at the relevant

  minimum wage.      On the other hand, a violation of the PWA entitles them to

  compensation at the agreed-upon rates.


        Both plaintiffs worked for defendants in two capacities; their salaried roles as

  well as in separate roles for which defendants had agreed to separate compensation.

  When salaried employees also work in a different capacity for an hourly wage for the

  same employer, they are entitled to be compensated for the second capacity work in

  addition to their salaries for their primary role; the failure to compensate them for

  both, regardless of what they were paid in their primary role, is a violation of the

  FLSA and the RIMWA.


        Unfortunately, the only evidence of Ms. Andreozzi’s claim that she is owed five

  weeks of pay totaling $5,000 is her assertion that this occurred in “late 2013.” The

  PWA imposes a three-year statute of limitations which is not met by the April 4, 2017,

  filing of this complaint. R.I.G.L. §28-14-19.2(g). While the defendants have failed to

  defend this case in almost any way, they did answer the complaint and have raised

                                            10
Case 1:17-cv-00129-MSM-LDA Document 43 Filed 09/21/20 Page 11 of 12 PageID #: 146




  the statute of limitations as an affirmative defense. Therefore, the Court must hold

  that Ms. Andreozzi’s claim for unpaid wages for five weeks in “late 2013” is barred by

  the statute of limitations.


     Breach of Contract


        When the law provides a remedy under the PWA, the plaintiff cannot sustain

  a separate cause of action for breach of contract.   Brisbano v. Strine Printing Co.,

  Inc., 135 A.2d 1202 (R.I. 2016). Because the Court has found a violation of the

  RIMWA and an attendant right to bring suit under the PWA, R.I.G.L. §28-14-19.2,

  the claim for breach of contract must fail. Although the plaintiffs have argued that

  the actions by the defendants amounted to a breach of contract, the court must look

  beyond the language of the complaint to the specific allegations and the injury

  alleged. In this case it is clear that all of the claims arose out of the defendants’

  failure to pay wages as promised, as both salary and payment for individual teaching

  and coaching sessions.    In rejecting a duplicative complaint for breach of contract,

  the Court must also deny the plaintiffs the benefit of the ten-year statute of

  limitations for such actions. See Brisbano v. Strine Printing Co., Inc., 135 A.2d 1202,

  1208-09 (R.I. 2016).


     Damages


        Rhode Island PWA provides for compensatory damages as well as liquidated

  damages for up to two times the amount owed. Wages are also defined broadly and

  include salary and other forms of compensation. For that reason, the Plaintiff’s


                                            11
Case 1:17-cv-00129-MSM-LDA Document 43 Filed 09/21/20 Page 12 of 12 PageID #: 147




  Motion for Summary Judgment (ECF No. 40) is GRANTED. Plaintiff Andreozzi is

  awarded $4,120 in wages and compensation and $8,240 in liquidated damages.

  Plaintiff Tripp is awarded $17,781 in wages and compensation and $35,562 in

  liquidated damages. Plaintiffs are also awarded costs and reasonable attorney’s fees.


  IT IS SO ORDERED:



  __
   ________
         ______
             _ __________
                       _ ____
                           _ ____
                               ________
                               __    ____________
                                     __
  __________________________________________
  Mary S S.. M cElroy
             McElroy
  United States District Judge

  September 21, 2020




                                            12
